Carlisle, Judge.
After sentence has been imposed and judgment thereon signed and entered up on a plea of guilty, whether the defendant will be allowed to withdraw such plea is a matter addressed to the sound, legal discretion of the trial judge. Boyett v. State, 81 Ga. App. 49, 50 (57 S. E. 2d 831), and cits. The defendant in this case was charged with the offense of possessing non-tax-paid whisky and on arraignment entered a plea of guilty. The court deferred entering sentence on the plea until a pre-sentence report could be received. Thereafter, on the same day, a report was received which showed on its face that the defendant had been previously convicted of two offenses of operating a gaming house and three offenses of gambling. The defendant upon being brought before the court for sentencing admitted that he was the party shown on said report to have been thus convicted. The trial court thereafter entered a sentence of 12 months on the public works camp of the county or elsewhere as the law directs. (Code, Ann., §§ 58-1056 and 27-2506). Held:
The court did not thereafter abuse its discretion in denying the motion of the defendant that he be allowed to withdraw his plea of guilty and enter a plea of not guilty on the ground *100that the pre-sentence report showed that the defendant had been convicted of other offenses which the defendant contended where not true in that he was not the party identified as having been so convicted, where the trial judge before entering sentence stated that in entering the sentence he would disregard such prior offenses shown on the report. Neither did the trial judge in entering sentence abuse his discretion by taking into consideration the circumstances and surroundings under which the defendant was apprehended in this case.
Decided January 15, 1960
Rehearing denied January 25, 1960.
Moore ■& Wild, Cook & Palmour, for plaintiff in error.
Earl B. Self, Solicitor-General, contra.

Judgment affirmed-


Gardner, P. J,, and Townsend, J., concur.